              Case 3:19-cv-06238-RBL Document 12 Filed 07/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      PRESTON E. RICHARDSON,
                                                             CASE NO. 3:19-cv-06238-RBL-JRC
11                             Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      DEPARTMENT OF CORRECTIONS, et
        al.,
14
                              Defendants.
15          The Court, having reviewed the Report and Recommendation (“R&R”) of Magistrate

16   Judge J. Richard Creatura, any objections to the R&R, and the remaining record, does hereby

17   find and ORDER that the R&R be ADOPTED and that the matter is dismissed without

18   prejudice. Plaintiff’s in forma pauperis status is revoked for the purposes of appeal, and the case

19   is closed. The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

20          Dated this 23rd day of July, 2020.



                                                          A
21

22
                                                          Ronald B. Leighton
23                                                        United States District Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
